The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application appears to be a division of Application No. 16462774, effectively filed 11/22/16, which claimed priority of a provisional 60/609,881 filed 09/14/04.  A later application for a distinct or independent invention, carved out of a pending application and disclosing and claiming only subject matter disclosed in an earlier or parent application is known as a divisional application or “division.”  The divisional application should set forth the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  the period before formula (1) should be changed to a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is(are) rejected under 35 U.S.C. 102(a)(1)/(a2) as being anticipated by Nishimura et al. (WO 2016117531) listed on IDS and/or ISR.
Nishimura (claims, abs., exA, 41-42) discloses

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
with Mw of 1.5k and PDI of 1.6 measured by GPC.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The molar ratio of 2,3,6-trichloro-1,3,5-triazine (0.0434 mol) to 3,5-diaminobenzoic acid (0.0434 mol) and m-phenylenediamine (0.0217) is less than 1. The stochemistry would  inherently yield amino terminals (the moiety of 3,5-diaminobenzoic acid (0.0434 mol) or m-phenylenediamine with a removed hydrogen) that meets the claimed one.

Claim(s) 1 is(are) rejected under 35 U.S.C. 102(a)(1)/(a2) as being anticipated by Nishimura et al. (WO 2016117524) listed on IDS and/or ISR.
Nishimura (claims, abs., ex1, 28-29) discloses

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 with Mw of 1.5k and PDI of 1.6 measured by GPC. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 The molar ratio of 2,3,6-trichloro-1,3,5-triazine (0.0434 mol) to 3,5-diaminobenzoic acid (0.0434 mol) and m-phenylenediamine (0.0217) is less than 1. The stochemistry would  inherently yield amino terminals (the moiety of 3,5-diaminobenzoic acid (0.0434 mol) or m-phenylenediamine with a removed hydrogen) that meets the claimed one. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766